DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/066,706, filed on 10/09/2020, claims domestic priority to PRO 62/954,240, filed 12/27/2019.  

Response to Amendment
Applicant' s amendment dated 07/11/2022, in which claims 1, 2, 3, 5, and 21 were amended, has been entered.
Claims 1-16 and 21-24 are examined, while claims 17-20 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022 and 08/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
In light of the replacement sheet submitted 07/11/2022, the objection to the drawings is WITHDRAWN.
Allowable Subject Matter
Claims 1-8 and 21-24 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the art of record discloses A method of forming a semiconductor device, comprising: forming an opening in a dielectric layer; forming a barrier layer in the opening; forming a combined liner layer over the barrier layer, the forming the combined liner layer comprising: forming a first liner layer over the barrier layer, the first liner layer comprising ruthenium, the barrier layer being free of cobalt; after forming the first liner layer, forming a second liner layer over the first liner layer, the second liner layer comprising cobalt.
The available art does not disclose nor render obvious after forming the second liner layer, performing a hydrogen treatment to intermix the first liner layer and the second liner layer to form the combined liner layer, wherein the hydrogen treatment results in an exposed surface of the combined liner layer comprising ruthenium; forming a conductive material layer over the combined liner layer, the conductive material layer comprising copper; and performing a thermal process to reflow the conductive material layer, in a device having the other limitations of claim 1.  

Regarding claim 21, the art of record discloses A method of forming a semiconductor device, comprising: forming a recess in a first dielectric layer; depositing a first conductive layer in the recess; depositing a second conductive layer over the first conductive layer; depositing a third conductive layer over the second conductive layer; performing a plasma treatment to form an alloy layer, the alloy layer comprising metals in the second conductive layer and the third conductive layer; depositing a fourth conductive layer over the alloy layer; and planarizing the first conductive layer, the alloy layer, and the fourth conductive layer.
The available art does not disclose nor render obvious wherein the plasma treatment is free of the metals in the second conductive layer and the third conductive layer, in a device having the other limitations of claim 1.

Claims 2-8 and 22-24 depend from claims 1 or 21, respectively, and are allowable for the reasons above.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered and are persuasive with respect to claims 1-8 and 21-24.  
With respect to claims 9-16:
Applicant argues that Yao does not disclose that filling cobalt over a rough ruthenium layer results in intermixing as claimed (remarks of 07/11/2022, page 7 of 11).

Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., alloying or intermixing through a layer, such that a top surface of the resulting combined liner layer exhibits certain beneficial properties from the first material of the first liner layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation “intermix” is not defined in applicant’s specification, but is understood as “to become combined, joined, etc.“  Additionally, intermixing may be to varying degrees (instant specification, para 0039).  Yao discloses that cobalt fills in the roughness in the ruthenium layer, e.g. para 0021-0022, and thus a line parallel to the surface of the bilayer includes both ruthenium and cobalt.  Because the ruthenium and the cobalt are combined in the same plane, they are understood as being combined or “intermixed.”
If applicant is arguing that airgaps or some other material is present between the rough ruthenium and the cobalt fill of Yao, such that a plane within the layer and parallel to the surface does not include both ruthenium and cobalt, no evidence to this effect has been presented and Examiner has found none in Yao.  It is unclear if applicant is expressly disclaiming the degree of intermixing disclosed in Yao.  If applicant is claiming an alloy or intermixing through the thickness of the layer, this is not claimed, as discussed above.  
Thus, applicant’s arguments with respect to claims 9-16 are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1).
Regarding claim 9, Yao discloses a method of forming a semiconductor device (interconnect, para 0017), comprising: depositing a dielectric layer over a substrate (dielectric layer 212); patterning the dielectric layer to form an opening (trench opening 203, figs 2a-2c), the opening comprising sidewalls and a bottom surface; depositing a barrier layer (adhesion layer 216, including barrier material, para 0019) over the dielectric layer and in the opening; depositing a ruthenium layer (ruthenium layer 222) over the barrier layer; depositing a cobalt layer (cobalt layer 232, fig 2c) over the ruthenium layer; performing a hydrogen plasma treatment (plasma process including hydrogen, para 0026) to result in an intermixed binary layer comprising ruthenium and cobalt (Yao discloses that cobalt fills in roughness in the ruthenium layer, and thus discloses intermixing to this extent, para 0021-0022). 
Yao does not disclose depositing a first copper layer over the intermixed binary layer.
However, it is common in the art to fill interconnects with copper, rather than additional cobalt.  For example, Ha discloses forming a conductive material layer (Conductive material 230, comprising copper, para 0033) over a combined liner layer (cobalt-ruthenium layer 224) and performing a thermal process to reflow the conductive material layer (copper reflow process, para 0004).  
Because copper is highly conductive, a person having ordinary skill in the art at the time of filing could have substituted copper to fill the interconnect of Yao, as in Ha, without unexpected results.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 10, both Yao and Ha disclose that the ruthenium layer has a first thickness greater than or equal to about 5 A. (Yao para 0021 “The ruthenium layer 222 has a thickness of 1 to about 5 nm.”; Ha para 0027 “form the ruthenium layer 232 to a thickness of about 5 angstroms to about 10 angstroms”).

Regarding claim 11, Yao does not explicitly disclose that the cobalt layer has a second thickness greater than or equal to about 10 A, a sum of the first thickness and the second thickness being between about 20 A and about 40 A.  (Yao does not disclose the thickness of the individual cobalt layers, since they are repeated inwardly with plasma treatments to fill the entire interconnect, para 0006.)
However, in the comparable device of Ha, in which a copper interconnect core is made instead, the cobalt layer has a second thickness greater than or equal to about 10 A (10 angstroms to about 15 angstroms, para 0027 Ha), such that a sum of the first thickness and the second thickness being between about 20 A and about 40 A (“form the cobalt-ruthenium layer 224 to a suitable thickness, for example a thickness of less than about 20 angstroms.” Ha para 0027.)  The thickness of the cobalt layer of Yao could be made to the thickness of the cobalt layer of Ha.  The innermost cobalt layer of Yao could be formed to the thickness of the cobalt layer of Ha, and this would result in the claimed combination.  In the combination, the cobalt layer of Yao would continue to fill the surface roughness of the underlying ruthenium layer.  Yao is silent as to the dimensions of this feature, therefore the skilled artisan would look to Ha to determine what dimensions are appropriate.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 13, both Yao and Ha disclose performing a first thermal process to reflow the first copper layer (Yao, subsequent anneal process 108, para 0025; Ha, improved copper reflow, para 0016).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of Wang (US 20070059502 A1).
Regarding claim 12, the combination of Yao and Ha of claim 9 discloses that after the hydrogen plasma treatment a surface of the intermixed binary layer opposite of the substrate comprises  ruthenium (intermixing resulting in a gradated RuCo composition, Ha para 0029-0031, which can be adjusted as disclosed by Ha e.g. para 0027-0032).  
Neither Yao nor Ha expressly discloses that the hydrogen plasma treatment results in the combined liner layer having an exposed surface comprising 5-20% ruthenium. 
	However, it is well known in the art that ruthenium concentrations between 1-50% in liners for interconnects reduces oxidation.  For example, Wang discloses ruthenium in liners which comprise 1-50% ruthenium, para 0083, to reduce oxidation at the surface of the liner.  One of ordinary skill in the art would have readily recognized the relation between ruthenium concentration and oxidation, and thus known that changing the ruthenium gradient by adjusting plasma treatment times and liner layer thickness as disclosed by Ha would result in improved oxidation resistance.  The specification contains no disclosure of either the critical nature of the claimed ruthenium concentration or any unexpected results arising therefrom. Since the applicant has not established the criticality of the exposed surface comprising 5-20% ruthenium, it would have been obvious to one of ordinary skill in the art to modify the ruthenium gradient through routine experimentation.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Additionally, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 14 is rejected under 35 U.S.C. 103 as unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and Zhang (US 9177858 B1) and Feng (US 20050227479 A1).
Regarding claim 14, the combination of Yao and Ha of claim 9 does not expressly disclose depositing a second copper layer over the first copper layer; and performing a second thermal process to reflow the first copper layer and the second copper layer (although Ha discloses depositing a fourth conductive layer which is copper; and Yao discloses filling an interconnect with multiple depositions of fourth conductive material and thermal treatments to form a void-free interconnect).
However, this is a well-known method of depositing copper in interconnects – the multiple copper depositions, with thermal annealing between each, results in fewer carbon impurities and voids.  For example, Feng discloses  that the depositing the fourth conductive layer (combined copper conductive layers 18 and 19) comprises: depositing a first copper layer (first metal layer 18, fig 6, that is preferably copper, para 0040); performing a first thermal treatment (first anneal, para 0044); depositing a second copper layer (second metal layer 19, fig 6, that is preferably copper, para 0047); and performing a second thermal treatment (second anneal, para 0049.)  The multiple-anneal cobalt fourth conductive layer 232 of Yao could be replaced with the multiple-anneal copper conductive layer 18 and 19 of Feng.  This would result in the claimed limitation.  Both copper and cobalt are well-known conductive materials for interconnects.  One of ordinary skill in the are could have substituted one known element for another, to achieve the predictable result of providing a conductive interconnect.    
Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of He (US 20150228585 A1).
Regarding claim 15, the combination of Yao and Ha of claim 9 does not expressly disclose forming a capping layer over the first copper layer, the capping layer comprising cobalt.
	However, capping layers are often formed in interconnects to prevent diffusion into the copper layer.  For example, He discloses forming a capping layer (metal cap 501, figs 5, 10) over the first copper layer (copper line 201), the capping layer comprising cobalt (cobalt, e.g. claim 4).  
A person having ordinary skill in the art at the time of filing could have added the additional interconnect structures of He, including the capping layer of He, to the device of Yao and Ha.  This would result in the claimed limitation.  In the combination, each element would continue to perform the same as it does separately.  The capping layer and additional structures of He would continue to reduce diffusion permit connections between layers of dielectric and additional devices, respectively, as taught by He at e.g. para 0024, while the ruthenium and cobalt liner of Yao and Ha would continue to improve copper reflow processes, among other benefits, as taught by Ha at e.g. para 0004 and improve the smoothness of cobalt layers as taught by Yao at e.g. para 0029.  Because the devices of Yao, Ha, and He are all interconnects, a person having ordinary skill in the art would have recognized that additional interconnect structures could be added to the device of Yao and He to achieve the predictable result of expanding the reach of the interconnect.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of He (US 20150228585 A1) and additionally in view of Mayer (US 20040065540 A1)
Regarding claim 16, the combination of claim 15 does not expressly disclose performing an electromigration test to measure electromigration of cobalt atoms from the capping layer to the intermixed binary layer.
However, it is very common to perform electromigration tests on damascene interconnects in order to electromigration from a capping layer, in order to measure the lifetime performance of an interconnect.  For example, Mayer discloses a method of performing an electromigration test (electromigration tests, para 0119) to measure electromigration of cobalt atoms from the capping layer to other layers (measurements fig 15).  A person having ordinary skill in the art at the time of the filing could have performed an electromigration test on the interconnect of Yao, Ha, and He.  This would result in the claimed limitation.  In the combination, the interconnects would continue to provide electrical connection, while the test of Mayer would continue to measure migration of cobalt atoms.   One of ordinary skill in the art would have recognized that the measuring electromigration would predictably permit a manufacturer to evaluate the expected life of an interconnect, as taught by Mayer at e.g. para 0119.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doubina US 20160273117 A1 discloses hydrogen plasma treatment of cobalt films to reduce oxides present on the surface of the film.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817